PER CURIAM.
The appellant was found by the appeals referee to be entitled to unemployment benefits because he was discharged for reasons other than misconduct. The unemployment appeals commission reversed these findings of fact and concluded that the claimant had voluntarily quit his employment without good cause, thus disqualifying him from receiving benefits. We conclude that there was competent substantial evidence to support the appeals referee’s findings of fact and therefore reverse the order of the commission disqualifying claimant from benefits and direct that the order of the appeals referee be reinstated.
WARNER, KLEIN and PARIENTE, JJ., concur.